DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (Publication number: US 2010/0110041) in view of Chida et al (Publication number: US 2013/0240855).

Consider Claim 19, Jang shows a display device comprising:
(a) A first substrate including a first region and a second region surrounding the first region (figures 3D and 3E; paragraphs 52-54); (The substrate 100 and the encapsulation substrate 300 are attached to each other by using a sealant 250. The sealant 250 may be any suitable sealing glass frit. Also, the sealant 250 may be formed of an organic sealant, an inorganic sealant, or of a mixture of the organic and inorganic sealants).

(b) A sealing layer located in the first region and the second region on the first substrate in a plan view (figures 3D and 3E; paragraphs 52-54); (The substrate 100 and the encapsulation substrate 300 are attached to each other by using a sealant 250. The sealant 250 may be any suitable sealing glass frit. Also, the sealant 250 may be formed of an organic sealant, an inorganic sealant, or of a mixture of the organic and inorganic sealants).
(c) A light-emitting display layer located in the first region on the first substrate in a plan view; touch electrodes arranged over the light-emitting display layer in a plan view (Paragraphs 54, 56 and 67; figures 1 and 4); (FIGS. 3A and 3B are bottom schematic views of the encapsulation substrate 300 and a first pattern layer formed on a surface of the encapsulation substrate 300 in the organic light emitting display device).
(d) An electrode electrically connected to one of the touch electrodes and located in the second region in a plan view; and a flexible print circuit electrically connected to the electrode (paragraph 124 and 125); (Jang shows a flexible PCB used in a display device to provide an integrated interface for enabling a touch panel function).
However, Jang does not specifically show that each of the touch electrodes includes openings.  
In related art, Chida et al shows that each of the touch electrodes includes openings (paragraphs 133 and 134); (Chida shows an opening reaching the electrode terminal 157 and an opening reaching the drain electrode layer 112b are formed in the first insulating layer 114 and the second insulating layer 116).
(see Chida et al; paragraphs 10 and 11).

Consider Claims 22 and 23, Jang shows that each of the touch electrodes includes protruded portions, wherein the protruded portions of one of the touch electrodes extend toward another one of the touch electrodes adjacent to the one of the touch electrodes (paragraphs 77 and 78; figure 6); (The OLED 230 includes a pixel electrode 231 electrically connected to the thin film transistor 220, a counter electrode 235 disposed entirely on the substrate 100, and an intermediate layer 233 disposed between the pixel electrode 231 and the counter electrode 235 that includes a light emitting layer).

Consider Claims 24 and 25, Jang shows spaces are located between the protruded portions of the one of the touch electrodes and the another one of the touch electrodes, wherein the spaces are located in a line (see figure 3C).

Consider Claim 26, Jang shows that each of the touch electrodes includes protruded portions and the openings are located in a line (paragraphs 77 and 78; figure 6); (The OLED 230 includes a pixel electrode 231 electrically connected to the thin film transistor 220, a counter electrode 235 disposed entirely on the substrate 100, and an intermediate layer 233 disposed between the pixel electrode 231 and the counter electrode 235 that includes a light emitting layer).

Consider Claims 27 and 28, Jang shows that spaces are located between the protruded portions of one of the touch electrodes and another one of the touch electrodes, wherein the spaces are located in a line (see figure 3C).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (Publication number: US 2010/0110041) in view of Chida et al (Publication number: US 2013/0240855) in view of Ukeda et al (Publication number: US 2014/0014934).

Consider Claim 20, Jang in view of Chida do not specifically show that the openings are rectangular.  
In related art, Ukeda et al show that the openings are rectangular (see paragraph 337).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ukeda into the teaching of Jang and Chida in order to reduce the influence of the crystals having the small grain diameters onto the TFT characteristics (see Ukeda et al; paragraphs 338 and 339).

Consider Claim 21, Chida shows that the openings are located in a line (see figure 7B; paragraph 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/13/2021